                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



OPTOLUM, INC.,                    )
                                  )
                 Plaintiff,       )
                                  )
     v.                           )       1:17CV687
                                  )
CREE, INC.,                       )
                                  )
                 Defendant.       )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before this court is Defendant Cree, Inc.’s

(“Cree”) Motion to Strike Plaintiff OptoLum, Inc.’s (“OptoLum”)

Second Amended Infringement Contentions (“SAICs”). (Doc. 172.)

Cree has filed a brief in support of its motion, (Doc. 173),

OptoLum has responded, (Doc. 174), and Cree has replied, (Doc.

175). On July 8, 2019, this court heard argument from counsel.

(See Minute Entry 07/08/19.) For the reasons set forth herein

and discussed at argument, Cree’s motion will be denied.

I.   BACKGROUND

     On August 22, 2018, this court entered its Claim

Construction Memorandum Opinion and Order (“Claim Construction

Order”). (See Doc. 152.) On the same day, this court approved

the parties’ Joint Rule 26(f) Report. (See Doc. 151.) The Joint
Rule 26(f) Report was submitted with both parties’ consent and

set forth various deadlines, including, for the first time in a

scheduling order in this case, a deadline for final contention

responses. (See Doc. 149.)

     On September 21, 2018, OptoLum served its First Amended

Infringement Contentions (“FAICs”) pursuant to Local Rule for

Patent Cases (“Patent Rules”) 103.6(a). (See Declaration of

Lynne A. Borchers (“Borchers Decl.”) ¶ 1 (Doc. 173-1); Tab 1 to

Borchers Decl. (FAICs) (Doc. 173-2) at 2, 9.)1 On October 11,

2018, Cree served its Non-Infringement and Invalidity

Contentions pursuant to Patent Rule 103.6(c)(1). (Mem. in Supp.

of Def.’s Mot. to Strike (“Def.’s Mem.”) (Doc. 173) at 2.) On

March 5, 2019, this court amended the scheduling order,

providing the currently operative deadlines: final contention

responses were due on March 29, 2019; fact discovery closed on

April 5, 2019; opening expert reports were due on May 6, 2019;

responsive expert reports were due on June 3, 2019; rebuttal

expert reports were due on June 19, 2019; expert discovery


     1 OptoLum served its Initial Infringement Contentions before
this case was transferred to this court from the District of
Arizona. (See Tab 2 to Borchers Decl. (SAICs) (Doc. 173-3) at 2
n.1.) The Northern District of California’s Patent Local Rules
governed the case prior to its transfer to this court. (See id.)
This district’s Patent Rules now apply to this case. LR 101.2(b)
(“These rules apply to all civil actions filed in or transferred
to this Court which allege infringement of a utility
patent . . . .”).
                              - 2 -
closes on July 22, 2019; and dispositive motions are due by

August 21, 2019. (See Doc. 171 at 1-2.) Trial is set for

December 10, 2019. (Id. at 2.)

    On March 29, 2019, OptoLum served its SAICs without seeking

leave to amend from this court. (See Def.’s Mem. (Doc. 173) at

2.) In the interim between OptoLum’s FAICs and SAICs, Cree made

several document productions. (See OptoLum’s Opp’n to Cree’s

Mot. to Strike (“Pl.’s Opp’n”) (Doc. 174) at 2 n.2.) Some of

those productions were in response to OptoLum’s requests for

files containing the requisite metadata to enable OptoLum to

efficiently utilize them. (See id.) OptoLum learned that these

files existed during its deposition of Cree’s employee, Dr. Curt

Progl. (See Pl.’s Opp’n, Ex. A, Declaration of Leah R. McCoy

(“McCoy Decl.”) (Doc. 174-1) ¶ 10.) OptoLum asserts that Cree

did not produce many of the files with the correct metadata

until October 5, 2018, others until March 25, 2019, and that

some production deficiencies continued through the end of April

2019. (See id. ¶¶ 5, 10, 12-16.)

    On April 11, 2019, Cree filed its Motion to Strike, arguing

that OptoLum’s SAICs do not comply with Patent Rules 103.6 and

103.7. (See Doc. 172.)




                              - 3 -
II.   LEGAL STANDARD

      The interpretation of local patent rules is governed by

Federal Circuit law, which dictates that local patent rules must

be consistent with the Federal Rules of Civil Procedure. See O2

Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355,

1364-65 (Fed. Cir. 2006) (citing 28 U.S.C. § 2071(a) (2000);

Fed. R. Civ. P. 83(a)(1)). Local patent rules seek to balance

“the right to develop new information in discovery with the need

for certainty as to the legal theories” of infringement, non-

infringement, and invalidity. O2 Micro, 467 F.3d at 1366

(citation and footnote omitted).

      There is little caselaw interpreting this district’s Patent

Rules or the Eastern District of North Carolina’s Local Patent

Rules, which are substantively similar. And the Federal Circuit

has not addressed the Patent Rules relevant here. Much of the

caselaw interpreting local patent rules involves the Northern

District of California’s Patent Local Rules. See, e.g., O2

Micro, 467 F.3d at 1355; Volumetrics Med. Imaging, L.L.C. v.

Toshiba Am. Med. Sys., Inc., No. 1:05CV955, 2011 WL 2359061, at

*1 (M.D.N.C. June 9, 2011). The Northern District of

California’s Patent Local Rules, however, provide that a party

may amend its infringement contentions only by order of the

court upon a timely showing of good cause. See Patent L.R. 1-3,

                               - 4 -
3-6.2 The cases are therefore instructive but not particularly

persuasive, as only amendment under the final sentence of Patent

Rule 103.7 explicitly requires a showing of good cause. See Simo

Holdings Inc. v. H.K. uCloudlink Network Tech. Ltd., 354 F.

Supp. 3d 508, 510 (S.D.N.Y. 2019) (“[P]laintiff's citations to

various decisions from other courts imposing a ‘good cause’

standard for supplementing invalidity contentions are

inapposite. Those cases rely on local rules which, unlike this

Court's, expressly impose such a requirement.”).

     When interpreting a Patent Rule, the court begins with the

plain language of the rule’s text. See Veolia Water Sols. &

Techs. Support v. Siemens Indus., Inc., 63 F. Supp. 3d 558, 563

(E.D.N.C. 2014) (citing Dodd v. United States, 545 U.S. 353, 359

(2005)). As the court told counsel during oral argument, the

court finds the plain language of Patent Rules 103.6 and 103.7

confusing and difficult to apply. The parties’ interpretations

of the rules are reasonable, but the court interprets portions

of them differently.




     2 The Northern District of California Patent Local Rules
previously permitted amendment based on the court’s claim
construction ruling without a showing of good cause. See O2
Micro, 467 F.3d at 1359 & n.5 (citing previous version of N.D.
Cal. Patent L.R. 3-6). The Northern District of California
amended its Patent Local Rules in 2009. See Patent L.R. 1-4.
                              - 5 -
    The plain language of Patent Rule 103.6 does not require a

party amending its contentions to show good cause or obtain a

court order. Rather, a party has the authority to amend when

specific circumstances exist. Patent Rule 103.6(a) permits a

party claiming patent infringement to amend its infringement

contentions within thirty days of a claim construction ruling

and with respect to the information required by Patent Rules

103.1(c)-(d), but only if required by the claim construction

ruling or by documents produced pursuant to Patent Rule 103.4.

See LR 103.6(a). Patent Rule 103.6(b) allows a party to amend

its infringement or non-infringement contentions when

“[d]iscovery has revealed information requiring modification of

the contentions.” LR 103.6(b). This court finds that Patent Rule

103.6(b) permits amendment when the information “requiring

modification” relates to the information required to be

disclosed pursuant to Patent Rules 103.1 or 103.3, which set

forth the information a party must include in its preliminary

contentions. There is no time frame associated with amendment

under Patent Rule 103.6(b). This rule can operate unfairly and

to the disadvantage of a party where, as here, the other party

amends its contentions on the eve of the close of fact

discovery. Patent Rule 103.7 allows a party to amend its

infringement or non-infringement contentions in three

                              - 6 -
circumstances: (i) “as expressly permitted by [Patent] Rule

103.6”; (ii) “within thirty (30) days of the discovery of new

information relevant to the issues of infringement,

noninfringement, or invalidity”; or (iii) by order of the court

based upon good cause. LR 103.7.

    Notwithstanding Patent Rules 103.6 and 103.7, this court

has broad discretion in managing the patent cases before it. See

LR 101.2(c) (“The Court may . . . modify the obligations or

deadlines set forth in the[] Local Patent Rules based on the

circumstances of any particular case . . . .”); see also Doe v.

Montgomery Cty. Bd. of Educ., No. 1:15CV940, 2016 WL 5415760, at

*3 (M.D.N.C. Sept. 28, 2016) (internal quotation marks omitted)

(quoting Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir.

2001)) (noting the court’s discretion “to overlook a party’s

failure to comply with local court rules”). Relatedly, as this

court noted at oral argument, there is a “strong policy” in the

Fourth Circuit to decide cases on the merits. See, e.g., United

States v. Shaffer Equip. Co., 11 F.3d 450, 462 (4th Cir. 1993).

III. DISCUSSION

    This court issued its Claim Construction Order on

August 22, 2018, meaning that OptoLum could amend its

infringement contentions pursuant to Local Rule 103.6(a) until

September 21, 2018, when OptoLum served its FAICs. OptoLum’s

                              - 7 -
SAICs followed over six months later. Because OptoLum did not

serve the SAICs within thirty days of the Claim Construction

Order, Patent Rule 103.6(a) is not applicable. The court must

address three main issues to rule on Cree’s motion. First,

whether the SAICs were “required” based upon information

revealed during discovery, as allowed under Patent Rule

103.6(b). Second, if not, whether the court should allow the

SAICs under Patent Rule 103.7. And third, if the court allows

the SAICs, whether Cree will be prejudiced and, if so, whether

that prejudice can be remediated.3

     Turning first to whether OptoLum’s SAICs were proper under

Patent Rule 103.6(b), Cree asserts that OptoLum reads Patent

Rule 103.6(b) to allow amendment at will. (Def.’s Mem. (Doc.


     3 There is a minor issue to resolve as well. The court
disagrees with OptoLum’s argument that the SAICs conform to the
scheduling order, which required final contention responses to
be served by March 29, 2019. (See Pl.’s Opp’n (Doc. 174) at 7.)
Candidly, the court does not know what the parties contemplated
when inserting a deadline for final contention responses into
their Joint Rule 26(f) Report. The parties submitted their Joint
Rule 26(f) Report, (Doc. 149), and subsequent joint motions to
extend the deadline for final contention responses, (see, e.g.,
Doc. 170), by consent. Yet the parties now disagree as to what
that deadline concerns. The Patent Rules do not contemplate
“responsive” infringement contentions unless they relate to
amendments “responding” to a claim construction ruling. See LR
103.6(a). Further, “contentions” and “responses” are different
things. That is, infringement contentions are not responses.
Rather, they set forth a party’s theories of infringement. While
OptoLum’s argument is not persuasive, it is not unreasonable,
and the court therefore gives little weight to what was likely a
misreading of a scheduling order.
                              - 8 -
173) at 13-14.) Such a reading, Cree concludes, renders as

superfluous Patent Rule 103.7’s thirty-day window to amend based

on the discovery of information relevant to infringement, non-

infringement, or invalidity. (Id.) OptoLum contends – somewhat

conclusively and without much specificity – that the SAICs are

proper under Patent Rule 103.6(b) because the modifications were

required by information learned from Cree’s document productions

since the FAICs. (Pl.’s Opp’n (Doc. 174) at 2 n.2, 4, 6.) As an

example, OptoLum asserts that Cree did not produce many files

with the requisite metadata until October 5, 2018, and others

until March 25, 2019. These productions included documents

detailing for the first time the thermal imaging, modeling, and

assembly of the accused products. (Pl.’s Opp’n (Doc. 174) at 2 &

n.2.) But it is not immediately clear from OptoLum’s brief what

specific information Cree produced between the FAICs and SAICs

that required modification relating to the information OptoLum

is obligated to disclose under Patent Rule 103.1. Cree argues

vehemently that any belatedly-produced documents could not have

been the source of the amendments because OptoLum neither cites

any new document in the SAICs produced after the FAICs nor

demonstrates that any information not contained in the bill of

materials (“BOM”) – which OptoLum had by September 5, 2018 – is

necessary to the amendments. (See Def.’s Mem. (Doc. 173) at 2;

                              - 9 -
see also Borchers Decl. (Doc. 173-1) ¶ 7; Tab 4 to Borchers

Decl. (Doc. 173-5).)

    During oral argument, OptoLum fleshed out that it needed

the files with the correct metadata to run thermal simulations

and piece together mechanical assembly drawings. (See McCoy

Decl. & App’x 1 to McCoy Decl. (Doc. 174-1).) OptoLum’s counsel

contended that the modifications in the SAICs are required based

on information revealed from discovery after the FAICs because

the modifications relate to the information required to be

disclosed under Patent Rule 103.1. This information includes

clarifications to previously-asserted claims, new infringement

theories, and even anticipated infringement theories based on

incomplete simulations as of March 29, 2019. Despite Cree’s

compelling argument, this court was persuaded by oral argument

that Cree’s interrogatory responses after OptoLum’s FAICs led,

at least to some degree, to OptoLum’s contentions being amended

to comply with Patent Rule 103.1 and thus were proper under

Patent Rule 103.6(b).

    Second, as to Patent Rule 103.7, the court is unable to

determine if OptoLum discovered new information relevant to

infringement within thirty days of the SAICs. On this issue,

OptoLum likely bears the burden of showing that the

modifications were within thirty days of OptoLum’s discovery of

                             - 10 -
the new information relating to the modifications. See Mortg.

Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314,

1321 (Fed. Cir. 2016) (citing O2 Micro, 467 F.3d at 1366) (“The

party seeking to amend its contentions [by showing good cause]

bears the burden of proving it acted with diligence.”). The

court cannot find that OptoLum demonstrates the SAICs timeliness

under Patent Rule 103.7. See Veolia Water Sols. & Techs. Support

v. Siemens Indus., Inc., No. 5:11-CV-00296-FL, 2013 WL 2149209,

at *4-5 (E.D.N.C. May 16, 2013) (finding that amendments to non-

infringement contentions were timely where defendant cited new

deposition testimony within thirty days of amending).

    Patent Rule 103.7 also permits amendment by order of the

court based upon good cause. OptoLum did not seek a court order

prior to amending its contentions. And this court declines to

engage in an ex post facto analysis of OptoLum’s ability to show

good cause on March 29, 2019, or to more fully analyze the

difference between “good cause” under Patent Rule 103.7 and

“requiring modification” under Patent Rule 103.6(b). The court

is satisfied that OptoLum’s amendments are permissible under

Patent Rule 103.6(b).

    Third, Cree is likely prejudiced by OptoLum’s last minute

amendments, occurring one week before the close of fact

discovery, six months after OptoLum’s FAICs, and seven months

                             - 11 -
after the Claim Construction Order. Cree might have to amend

portions of its expert reports, amend its non-infringement and

invalidity contentions, reconsult with employees, and possibly

depose additional fact witnesses. Any prejudice, however, is

lessened to some degree by Cree’s own argument that “OptoLum’s

amendments in the [SAICs] are simply a re-characterization of

the contentions served on September 21, 2018.” (Def.’s Mem.

(Doc. 173) at 15.) The court also understands from oral argument

that Cree already addressed in its expert reports some of

OptoLum’s modifications.

    “The imposition of sanctions for violation of a local rule

is discretionary with the Court.” LR 83.4(b); see also O2 Micro,

467 F.3d at 1363 (quoting Fed. R. Civ. P. 16(f), 37(b)(2)(A))

(“The court may impose any ‘just’ sanction for the failure to

obey a scheduling order . . . .”). The court is generally

opposed to striking infringement contentions for procedural

reasons, especially absent bad faith by the amending party,

significant prejudice to a party, or a party’s repeated

disregard of the court’s orders. See Biogenex Labs., Inc. v.

Ventana Med. Sys., Inc., No. C 05–860 JF (PVT), 2006 WL 2228940,

at *4 (N.D. Cal. Aug. 3, 2006) (“[T]he Court is extremely

reluctant to dispose of substantive infringement claims based

upon procedural defects, particularly given that [the plaintiff]

                             - 12 -
has offered at least articulable reasons for its conduct and

that there is no evidence of bad faith.”); cf. Canvs Corp. v.

United States, 107 Fed. Cl. 100, 110-11 (2012) (quoting Kadin

Corp. v. United States, 782 F.2d 175, 177 (Fed. Cir. 1986))

(dismissing certain claims as a sanction for plaintiff’s

repeated failure to comply with the court’s rules and previous

orders).

    Striking the SAICs is an inappropriate sanction. This court

will allow OptoLum’s SAICs because any prejudice to Cree can be

addressed. The court leaves it to the parties to make an initial

proposal, but this court is inclined to do any one or a

combination of the following: restructure the deadlines for

expert reports; deem OptoLum’s SAICs to be its final

infringement contentions; permit Cree to conduct additional fact

discovery; or allow Cree to amend its non-infringement and

invalidity contentions, particularly as to OptoLum’s amendments

regarding the structure corresponding to the two plane claim

limitation, the description of the Heatsink structure

corresponding to the elongated thermal conduction member claim

limitation, and the newly identified “globe” of the LED Bulb

through which heat is dissipated, (see, e.g., Tab 3 to Borchers

Decl. (Doc. 172-6) at 19-24 (comparing the FAICs and SAICs)). At

the hearing on July 8, 2019, the court directed the parties to

                             - 13 -
consult with each other and respond to the court by July 17,

2019, with an amended Joint Rule 26(f) Report that accounts for

any prejudice to Cree.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that Defendant’s Motion to Strike,

(Doc. 172), is DENIED.

      IT IS FURTHER ORDERED that the parties shall meet and

confer and submit to this court an Amended Joint Rule 26(f)

Report by July 17, 2019.

      This the 11th day of July, 2019.



                            ____________________________________
                                United States District Judge




                              - 14 -
